Order unanimously affirmed, without costs of this appeal to any party. Memorandum: We affirm solely upon the ground that the Coroner was authorized to perform the autopsy. (See Public Health Law, § 4143; Vehicle and Traffic Law, § 603.) (Appeal from an order of Oneida Special Term denying plaintiff’s motion in each action to suppress from the trial certain evidence obtained from an alleged •unauthorized autopsy performed on plaintiff’s deceased husband or directing that a hearing be held in advance of trial to determine the legality of such evidence.) Present — Williams, P. J., Bastow, Henry and Noonan, JJ. [38 Misc 2d 311.]